IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALICEA HUMBERTO,                       : No. 21 MM 2016
                                       :
                   Petitioner          :
                                       :
                                       :
             v.                        :
                                       :
                                       :
MARIANNE R. SUTTON,                    :
PROTHONOTARY,                          :
                                       :
                   Respondent          :


                                   ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.